DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 12/17/2019 wherein 6 – 20 are pending and ready for examination. 
Election/Restrictions
           Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/27/2021 for claims 1-5 and 6-20.

          Applicant Asserts:  The Applicant argues, see Page 3 states “it is believed that any search for the invention embodied in Group | would necessarily include a search for the invention embodied in Group Il. Thus, the simultaneous search for both groups is believed not to constitute an unreasonable
search for the Patent Examiner. 
              In addition, it is believed that the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for both groups. Also, the necessity of filing multiple patent applications in this case does not serve to promote the public interest because of the extra expense that is involved, in filing fees and examination costs, as well as the burden upon the public, due to the necessity of searching through a multiplicity of patent files in order to find the complete range of the subject matter claimed in several different patents that could otherwise be found in one issued patent.  

Examiner Response:  The Examiner respectfully disagrees with applicant representative arguments that the search for the features and limitations embodied in Group I would necessarily include a search for the invention embodied in Group II.  The reason is Group I is an independent claim that is directed to a system for controlling access to an electronic device.  The system has at least a server and remote device embedded with biometric sensors.   The Examiner construes this system and component variations (instant Figures 1-10) as network architectures and components that include biometric sensors. The remote electronic device is a subsystem of this network architecture (instant Figures 2A and 2B) whereby the device architecture embeds reporting biometric sensors. Thus Group I can be classified in H04L63/0838 and G06F21/32.  

Group II is an independent claim that is directed to a process for authenticating a user into a system using monitored interactions of the user.   Authenticating a user into a system is not the same as controlling access to an electronic device.  Group II (instant Figures 11-24) requires examination in monitoring user inputs and actions for authentication a user into a system which would include at least two devices.  Moreover Group II includes specificity of authentication factors such as user activities, award points, connection types, and date/time, all of which requires search in at least  H04L63/086 for biometric authentication  and G06F21/34.  The requirement is still deemed proper and is therefore made FINAL.

This application is a non-provisional application that hereby claims priority from provisional applications serial no. 62/781,155 filed on December 18, 2018, and provisional application Serial No. 62/864,679 filed on June 21, 2019. This application is also a continuation in part application of 16/013,905 filed on June 20, 2018 (hereinafter the ‘905 application). The ‘905 application is a continuation in part application of U.S. Patent Application Serial No. 15/241,910, filed on August 19, 2016, wherein that application is a non-provisional of provisional application 
non-provisional application of 61/916766 filed on December 13, 2016 the disclosures of
all of these applications are hereby incorporated herein by reference in their entirety.

Examiner Note:   The Examiner will considers priority from provisional applications serial no. 62/781,155 filed on December 18, 2018 as the date of continuity because earlier applications do not cover the same subject matter.


Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 includes two items “e)”.  
Claim 10 states: 10. The process as in claim 10, further comprising the step of rewarding
points to the user once the user has passed the test.
 Appropriate correction is required.
Examiner Note:  Although claims 15 and 16 depend from different claims the limitations are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 -11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dãnilã-Dumitrescu; Mircea et al, US 200180248902 A1, August 30, 2018, hereafter referred to as Dãnilã-Dumitrescu in view of Hamilton, II; Rick A. et al, US 20150371253 A1 December 24, 2015 hereafter referred to as Hamilton.

             As to claim 6, Dãnilã-Dumitrescu teaches a process for authenticating a user into a system – Dãnilã-Dumitrescu [0174] FIG. 3 shows a flow chart illustrating the log normalisation process comprising the steps of:
a)    identifying a primary login device - Dãnilã-Dumitrescu [0180] The network 1000 comprises a client system 100 and a log processing system 200. Here, the claimed ‘primary login device’ is taught by Dãnilã-Dumitrescu as ‘client system 100’ because any of these devices can be user’s primary login device which is the point of the invention);
b)    determining the time of login - Dãnilã-Dumitrescu [0218] Table US-00002 depicts the claimed time of login; 
c)    determining the location of the login - Dãnilã-Dumitrescu [0218] Table US-00002 depicts the claimed location of the login depicted in bold);
d)    determining the date of the login – Dãnilã-Dumitrescu - Dãnilã-Dumitrescu [0218] Table US-00002 depicts the claimed the date of the login;
e)    determining whether the primary login device is in communication with another external hardware device – Dãnilã-Dumitrescu [0258] Alternatively, a user may be automatically classified as an extrovert based on factors relating to their outgoing communications to other users.  Here, the claimed ‘external hardware device’ is suggested by  Dãnilã-Dumitrescu as ‘communications to other users’);
e) setting a protocol for logging into the system based upon the time of login, the date of login and the location of the login as well as the type of external device that the primary device is in communication with – Dãnilã-Dumitrescu [0258] Log data 10 may be collected automatically in real time or near-real time as long as the appropriate permissions are in place to allow transfer of this log metadata 10 from the client network 100 to the log processing system 200. These permissions may, for example, be based on the OAuth standard.  Here, the claimed item ‘a - d’ above are taught by Danila as ‘OAuth standard’ that includes OAuth 2.0 Dynamic Client Registration Management (DCRM) Protocol (RFC 7591.  While DÃNILÃ DUMITRESCU SUGGESTS determining whether the primary login device is in communication with another external hardware device HAMILTON TEACHES determining whether the primary login device is in communication with another external hardware device – Hamilton [0034] Computer system/server 12 may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; one or more devices that enable a consumer to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices. To provide the analysis engine 230 of Dãnilã-Dumitrescu a feature to distinguish between local and remote hardware devices would have been obvious to one of ordinary skill in the art, in view of the teachings of Hamilton, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. communication to remoted devices) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the communicating with remote 

               As to claim 7, the combination of Dãnilã-Dumitrescu and Hamilton teaches a process as in claim 6 further comprising the step of awarding points to the user based upon any one of the time, or date or location of the user at login - Hamilton [0063] Various algorithms may be used to assess difficulty D, such as: D=R(d,u,n)+a(t) where D is difficulty and R(d,u,n) is a measure of the aggregate response per demographic “d”, particular user “u”, and number of times “n” in the CAPTCHA is presented. The variable “a” may be set by the advertiser, service provider, or third party to alter the difficulty rating in a desirable way for a time period “t”. For example, perhaps as part of a promotional advertisement, the advertiser or product manufacturer wishes to increase the difficulty rating (giving the user more points for a correct answer) during a particular period of time t. The period of time t may correspond to any of: holidays, day of week, time of day, market values, product inventory levels, activity of competitors, etc.  To provide the analysis engine 230 of Dãnilã-Dumitrescu would have been obvious to one of ordinary skill in the art, in view of the teachings of Hamilton, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of comparative analysis with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the Captcha point system used as part of the login/sign in procedures of  Hamilton would allow the analysis engine 230 of  Dãnilã-Dumitrescu  to quantify user interaction based on the captcha provided by the elements of Hamilton).

              As to claim 8, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 6, further comprising the step of deducting points from the user based upon any one of the time or date or location of the user – Hamilton [0040] … Points can be added or deducted from the total based upon correct or incorrect responses. The rationale to consider Hamilton with the teachings of Dãnilã-Dumitrescu in claim 7 apply here in claim 8 as the same award system would be used).

            As to claim 9, t the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 6, further comprising the step of setting forth at least one test for a user to pass once the user is logged into the system – Hamilton [0005]  a cumulative points total can be maintained for the user based on cumulative responses to CAPTCHA tests. In this embodiment, the CAPTCHA tests presented to the user can have increasing levels of difficulty with corresponding rewards.  Here, the claimed ‘at least one test’ is taught by Hamilton as ‘CAPTCHA’ whereas the claimed ‘once…logged into’ is taught by Hamilton as ‘cumulative responses’ indicating continuous interactions with the system which awards additional points based on the user responses.  The rationale for combining the features of Hamilton with Dãnilã-Dumitrescu in claim 6 apply here in claim 9).

              As to claim 10, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 10, further comprising the step of rewarding points to the user once the user has passed the test – Hamilton [0023] If the user successfully responds to the question and/or responds within a certain amount of time, a reward can be determined (e.g., access to the content, preferred placement in a queue for computing resources, etc.). In one embodiment, a cumulative points total can be maintained for the user based on cumulative responses to CAPTCHA tests. In this embodiment, the CAPTCHA tests presented to the user can have an increasing level of difficulty with corresponding rewards. The rationale for combining the features of Hamilton with Dãnilã-Dumitrescu in claim 6 apply here in claim 10).

              As to claim 11, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 10, further comprising the steps of having the user lend points to another user after the user has passed the test - Hamilton [0043] Some implementations may “pre-seed” the community through the transfer of points earned by users in a previous marketing campaign into another newly created campaign. For this pre-seeding method, returning computer users are identified by their possession of any of the previous marketing campaigns' persistent cookies. In this case, the transfer of the points is done on demand upon first interaction with the new marketing campaign.  Here, the claimed ‘lend’ is taught by Hamilton as ‘transfer’ whereas the claimed ‘another user’ is suggested by Hamilton as ‘new marketing campaign’ since new users may benefit from previous user points pre-seeded in the new marketing campaign. The rationale for combining the features of Hamilton with Dãnilã-Dumitrescu in claim 6 apply here in claim 11).

            As to claim 14, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 6 further comprising the step of presenting an academic question for answering before authenticating the user into the system - Dãnilã-Dumitrescu [0061] In Step 1, for example, the system determines that a user is from location “X” and has never used the CAPTCHA system. The user is presented with a simple advertisement related to a soft drink, such as, “What is the name of the soda you see in the CAPTCHA?” This question may be deemed to be easy since the soft drink brand may actually be seen on the image of the bottle).

s 15 -18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dãnilã-Dumitrescu and Hamilton, in view of Booher; Jeffrey US   II; Rick A. et al, US 20210308522 A1 October 7, 2021 hereafter referred to as Booher.

               As to claim 15, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 14.  THE COMBINATION OF DÃNILÃ DUMITRESCU AND HAMILTON DO NOT TEACH further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system - Booher [0157] The computerized system 100 can develop a training program that produces maximum performance gain per training hour and also supports the long-term growth of the triathlete.  Here, the claimed ‘presenting athletic goal’ is taught by Booher as ‘produces maximum performance gain’ because the training program lists on screen goals that the user can work to achieve.  Booher Figures 2A and 2B further illustrate the presenting of an athletic goal in the schedule of 2B. To provide the analysis engine 230 of Dãnilã-Dumitrescu athletic goal as an sports incentive to the shopper’s buying incentive would have been obvious to one of ordinary skill in the art, in view of the teachings of Booher, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e., establishing performance goals) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that presenting sport/athletic goals in replace of buyer incentives used in Booher would allow the analysis engine 230 of Dãnilã-Dumitrescu to further enlarge the pool of user inputs for authenticating into the system).

            As to claim 16, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 6. THE COMBINATION OF  DÃNILÃ DUMITRESCU AND HAMILTON DO NOT TEACH further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system - Booher [0157] The computerized system 100 can develop a training program that produces maximum performance gain per training hour and also supports the long-term growth of the triathlete.  Here, the claimed ‘presenting athletic goal’ is taught by Booher as ‘produces maximum performance gain’ because it lists goals that the user can work to achieve.  The rationale to consider Booher with the combination of Dãnilã-Dumitrescu and Hamilton in claim 15 applies here in claim 16).

          As to claim 17, the combination of Dãnilã-Dumitrescu, Hamilton and Booher teaches the process as in claim 16, wherein the athletic goal is based upon the user attaining a pre-set heart rate for a predetermined period of time - Booher [0131] …the athlete can develop a TriDot profile that compares relative power, stamina, and endurance abilities. By using values based on measurements of a triathlete's power, pace, and/or heart rate data at prescribed intensity levels, the computerized system 100 can reveal relative power, stamina, and endurance abilities. Here, the claimed ‘predetermined period of time’ is taught by Booher as ‘values based on measurements’ because the values are recorded therefore they are previously set.  Preset values allows for the computerized system 100 to determine the relative heart rate. To provide the analysis engine 230 of Dãnilã-Dumitrescu athletic goal as an sports incentive to the shopper’s buying incentive would have been obvious to one of ordinary skill in the art, in view of the teachings of Booher, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e., 

             As to claim 18, the combination of Dãnilã-Dumitrescu, Hamilton and Booher teaches the process as in claim 17, wherein the pre-set heart rate is within 90% of the user’s predetermined maximum heart rate – Booher [0135] If someone completes the 15-mile time trial in forty five minutes, their average power and heart rate will be a specific percent higher than what they could sustain for sixty minutes. Here, the claimed ‘within 90%’ is taught by Booher as ‘specific percent higher than’ because 90 is a specific percent. The rationale to consider Booher with the combination of Dãnilã-Dumitrescu and Hamilton in claim 17 applies here in claim 18).

               As to claim 20, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 6. THE COMBINATION OF DÃNILÃ DUMITRESCU AND HAMILTON DO NOT TEACH further comprising the steps of: requiring the user to perform a chore once the user is logged into the system; rewarding points to the user once the user has performed the chore HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES further comprising the steps of: requiring the user to perform a chore once the user is logged into the system; rewarding points to the user once the user has performed the chore - Booher [0306] Functional thresholds are typically defined as the highest level of training intensity an athlete can sustain for an hour. This threshold is different for the swim, bike, and run. Determining this threshold by requiring the athlete to perform an all-out effort for one hour is very taxing and impairs the athlete's ability to perform subsequent training. The TriDot System uses modified protocols for determining functional thresholds by reference to performance at training effort sustained for other, generally shorter, times. The rationale to consider Booher with the combination of Dãnilã-Dumitrescu and Hamilton in claim 6 applies here in claim 16).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dãnilã-Dumitrescu and Hamilton, in view of Booher, and in further view of Jones-McFadden; Alicia C. et al, US 20170123599 A1, May 4, 2017, hereafter referred to as Jones-McFadden.

              As to claim 19, the combination of Dãnilã-Dumitrescu, Hamilton and Booher teaches the process as in claim 18.  THE COMBINATION OF DÃNILÃ DUMITRESCU, HAMILTON AND BOOHER DO NOT TEACH further comprising the step of rewarding points to a user provided that they maintain a heart rate above a predetermined heart rate for a predetermined period of time HOWEVER IN AN ANALAGOUS ART JONES-MCFADDEN TEACHES  further comprising the step of rewarding points to a user provided that they maintain a heart rate above a predetermined heart rate for a predetermined period of time – Jones-McFadden [0101 and 0144] since at ‘101 …The investment targets category may comprise one or more targets that help/benefit the user with respect to initiating and monitoring investments, savings, assets and the like. The earnings targets category may comprise one or more targets enable the user 4 to earn new, additional or increased benefits, for example, earning rewards based on user activities/transactions, earning loyalty points, earning points on achieving fitness goals and the like since at ‘144 the target benefit value may be achieving movement of a first number of steps/miles on a particular day for a fitness target. The system may indicate to the user that the user has completed a second number of steps/miles at a certain heart rate and determine a percentage target progress.  Here, the claimed ‘rewarding points’ is taught by Jones-McFadden as ‘earning points’ because of achieving a fitness goal whereby the claimed ‘predetermined period of time’ is taught by Jones-McFadden as ‘particular day’ because a daily comparison is made for the achievement of the heartrate.  Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of an award point system taught by Jones-McFadden to the analysis engine 230 of Dãnilã-Dumitrescu would have yielded predicable results and resulted in an improved device, namely, a device that would extend the category of behavior measurement provided by the award system of ones-McFadden).


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
 /WILLIAM B JONES/Examiner, Art Unit 24911/14/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491